Title: From George Washington to George Lewis, 27 July 1795
From: Washington, George
To: Lewis, George


          
            Dear Sir,
            Mount Vernon 27th July 1795.
          
          Your letter of the 18th instt from Fredericksburgh, was received on thursday, and I should have answered it by the Post of Saturday, but was hurried in preparing letters for the northern mail, which I was obliged to dispatch on that day.
          I thank you for the enquiries you made concerning my land on Green River, in Kentucky, and am glad to hear the reports of it continue to be favorable. I can hardly think it possible that Genl Lee could so far forget what was due to his own character as to sell the land I had purchased of him, to Genl Spotswood; for I not only have deeds for it, but his letters also, as evidence of my title to the two tracts of which I furnished you with copies of the Surveys.
          The deeds (to the best of my recollection, for they are at Philadelphia) issued from the Land Office in Richmond, in my own name, at his request, several years ago; to save the expence & trouble of double conveyances—first to him—and from him to me. To suspect Genl Lee of fraud in this transaction I cannot; and, as it is almost as improbable that it should be the result of forgetfulness, I conceive (unless you have compared the courses & distances of my Surveys with those he has sold to Genl Spotswood) that the two sales cannot be for the same land. General Lee had, as I have been informed, a good deal of land in that part of the country; and tracts of the same size, and on the same waters, may be mistaken one for the other. Certainty, however, may easily be obtained, by comparing the courses &ca as

above, and descriptions of Genl Spotswoods Surveys with those you have of mine.
          Mine I shall not relinquish, but for the full value of the land; and if that value would be increased by the purchase of the 300 acres belonging to Mr Wodrow, I hereby authorise you to make the purchase upon the best terms you can; taking care, however, to be under no mistake with respect to its value—and its contiguity to my land. Give me advice of what you do, & I will provide for paymt.
          I wrote to Colo. Marshall early in the Spring, by Mr Obannion, requesting him to enter these tracts of mine with the Commissioners; and to pay the taxes due thereon: If he has not done it, I would thank you for causing it to be done; and the cost shall be paid to your order.
          Let me pray you, to continue your enquiries respecting the circumstances, quality, situation and value of these lands of mine; and, from time to time, advise me of the result. When you go out again, as I understand you mean to do this fall, I will give you a conditional power of Attorney to sell the whole property, if in your judgment, upon a view thereof, an adequate price can be obtained for the same; and I will allow you a commission for so doing.
          Unless business should require my presence in Philadelphia sooner (and then I shall go thither alone) it is not likely I shall leave this place until the end of September. If, therefore, you & Mrs Lewis; my Sister & Harriot; or any of you, can make it convenient, and agreeable to yourselves to favor us with a visit, we should be happy in seeing you. Your aunt joins me in love to you all, and with very great regard I am—Dear Sir Your Affecte friend & Uncle
          
            Go: Washington
          
        